                                          Case 3:20-cv-00481-MMC Document 25 Filed 07/07/20 Page 1 of 3




                                  1

                                  2                            IN THE UNITED STATES DISTRICT COURT

                                  3                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  4

                                  5      HEATH VINCENT FULKERSON,                         Case No. 20-cv-00481-MMC
                                  6                    Plaintiff,
                                                                                          ORDER OF DISMISSAL
                                  7              v.

                                  8      U.S. DEPARTMENT OF JUSTICE, et
                                         al.,
                                  9
                                                       Defendants.
                                  10

                                  11
                                              On June 16, 2020, the Court granted plaintiff Heath Vincent Fulkerson’s Motion,
                                  12
Northern District of California
 United States District Court




                                       filed June 8, 2020, “to Submit Amended Complaint,” and ordered plaintiff to show cause,
                                  13
                                       in writing and no later than June 26, 2020, why the above-titled action should not be
                                  14
                                       dismissed for improper venue. Thereafter, plaintiff filed, on June 19, 2020, a “Request to
                                  15
                                       Submit Amended Complaint,” as well as a proposed second amended complaint (“SAC”),
                                  16
                                       and, on June 23, 2020, a “Request to Submit Points of Authority for Fault of Each
                                  17
                                       Defendant,” which filings the Court construes as plaintiff’s response to the above-
                                  18
                                       referenced order to show cause. Having read and considered plaintiff’s filings, the Court
                                  19
                                       deems the matter suitable for decision on the written submissions and rules as follows.
                                  20
                                              In its order to show cause, the Court noted the above-titled action is brought solely
                                  21
                                       against United States agencies, and, citing 28 U.S.C. § 1391(e), found venue in any such
                                  22
                                       action is only proper in the “judicial district in which (1) a defendant in the action resides,
                                  23
                                       (2) a substantial part of the events or omissions giving rise to the claim occurred, or a
                                  24
                                       substantial part of the property that is the subject of the action is situated, or (3) the
                                  25
                                       plaintiff resides if no real property is involved in the action.” See 28 U.S.C. § 1391(e).
                                  26
                                       Pursuant to § 1391(e), the Court further found venue in the instant action is not proper in
                                  27
                                       the Northern District of California, but rather in the District of Columbia, where federal
                                  28
                                          Case 3:20-cv-00481-MMC Document 25 Filed 07/07/20 Page 2 of 3




                                  1    agencies reside for purposes of venue under § 1391(e)(1), see Williams v. United States,

                                  2    No. C-01-0024 EDL, 2001 WL 1352885, at *1 (N.D. Cal. Oct. 23, 2001), or in Nevada,

                                  3    where the events or omissions giving rise to plaintiff’s claims occurred and where the only

                                  4    property noted in either the initial or amended complaint, specifically, plaintiff’s residence,

                                  5    is located. As set forth below, plaintiff has failed to provide any basis to alter those

                                  6    findings.

                                  7           First, in his Request to Submit Amended Complaint, plaintiff states he “revised the

                                  8    complaint to explain the choice of venue.” (See Req., filed June 19, 2020, at 1:16.) In

                                  9    that regard, plaintiff, in his proposed SAC, alleges the “venue was chosen . . . to keep the

                                  10   corruption and illegal government activities further away from the court preceding [sic].”

                                  11   (See Proposed SAC, filed June 19, 2020, at 1:27.) In addition, plaintiff alleges, he “has

                                  12   encountered numerous people following him, trying to intimidate him, people stealing
Northern District of California
 United States District Court




                                  13   court documents from his home, his vehicle, and from the U.S. Post Office” (see id. at

                                  14   1:28) and he “has also encountered communication fraud with regards of communicating

                                  15   with the district court” (see id. at 1:28-2:1). Even assuming the truth of such allegations,

                                  16   however, none provide a basis for finding venue is proper in the Northern District of

                                  17   California. See 28 U.S.C. § 1391.

                                  18          Next, even if the Court were to grant plaintiff leave to file his proposed SAC, none

                                  19   of the allegations therein suffice to establish venue in this district. The only defendants

                                  20   named in the proposed SAC are the same federal government agencies against whom

                                  21   plaintiff brought his initial complaint, and, consequently, to the extent plaintiff is relying on

                                  22   the residence of those defendants, venue is only proper in the District of Columbia. See

                                  23   28 U.S.C. § 1391(e)(1); Williams, 2001 WL 1352885, at *1. To the extent plaintiff is

                                  24   relying on the circumstances underlying his claims, the proposed SAC lacks any factual

                                  25   allegations to support a finding that any events or omissions occurred in, or any property

                                  26   is situated in, the Northern District of California. Rather, in said proposed pleading,

                                  27   plaintiff alleges and seeks relief based on “events occurring in the State of Nevada” (see

                                  28   Proposed SAC at 4:14), and the only properties noted are plaintiff’s residence and
                                                                                       2
                                          Case 3:20-cv-00481-MMC Document 25 Filed 07/07/20 Page 3 of 3




                                  1    business, both of which, plaintiff alleges, are located in Reno, Nevada (see Compl., filed

                                  2    Jan. 22, 2020, at 1; Amended Compl., filed June 8, 2020, at 3:1; Proposed SAC at 3:25),

                                  3    thereby eliminating any other grounds upon which venue may be based in the Northern

                                  4    District of California, see 28 U.S.C. § 1391(e)(2)&(3).

                                  5           Lastly, nothing in plaintiff’s Request to Submit Points of Authority for Fault of Each

                                  6    Defendant, whereby plaintiff describes in further detail the wrongdoing alleged in the

                                  7    proposed SAC, provides a basis for finding venue is proper in this district. As with the

                                  8    proposed SAC, such filing fails to describe any event occurring here.

                                  9           Accordingly, the Court finds the Northern District of California is not a proper

                                  10   venue for the above-titled action.

                                  11          Pursuant to 28 U.S.C. § 1406, when a case is filed in an improper venue, the

                                  12   district court “shall dismiss, or if it be in the interest of justice, transfer such case to any
Northern District of California
 United States District Court




                                  13   district or division in which it could have been brought.” See 28 U.S.C. § 1406(a). Here,

                                  14   rather than transfer the case to one of the two districts in which venue is proper, the

                                  15   Court finds it preferable to dismiss the instant action and allow plaintiff to refile his claims

                                  16   in the district of his choice.

                                  17          Accordingly, the above-titled action is hereby DISMISSED without prejudice to

                                  18   refiling in the District Court for the District of Nevada or the District Court for the District of

                                  19   Columbia.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: July 7, 2020
                                                                                                   MAXINE M. CHESNEY
                                  23                                                               United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
